Title: To Benjamin Franklin from Pierre Bertholon, 15 February 1778
From: Bertholon, abbé Pierre
To: Franklin, Benjamin


A Beziers le 15 fevrier 1778
  Je cherchois depuis quelque temps, Monsieur, une occasion pour vous faire tenir un exemplaire imprimé d’un mémoire sur le tonnerre etc.; et je viens seulement à present d’en decouvrir une qui est sure; je la saisis avec le plus grand empressement, pour vous présenter cette petite bagatelle comme un hommage que tous les physiciens vous doivent à si juste titre et que je serois glorieux de vous offrir, si elle pouvoit meriter en quelque sorte votre attention.
Ce memoire a été lu dans une des plus illustres assemblées du Royaume, dans la seance publique de l’Academie de Montpellier qui se tient devant les trois ordres de la province, composés de ce qu’il y a de plus elevé en dignité. On l’entendit avec quelque plaisir, sans doute à cause de l’interêt du sujet et certainement parcequ’il y etoit fait mention de votre nom célébre, et de vos decouvertes à jamais mémorables. Je fus enchanté de donner des temoignages publics de mes sentimens pour le physicien le plus illustre du 18e siecle que toute l’Europe révère et pour qui la france a une affection toute particuliere.
Bientôt je donnerai une suite à ce mémoire et de nouveau vous m’y verres exprimer tout ce que je sens pour les sublimes decouvertes dont on vous est redevable. Je vous en presenterai aussi un exemplaire, comme je vous en offre un aujourd’huy et cela avec d’autant plus de confiance que vous aves plus d’indulgence, parcequ’elle est ordinairement l’appanage du merite superieur. J’ai l’honneur d’être avec une estime respectueuse Monsieur Votre tres humble et tres obeissant serviteur
Bertholonpretre de la mission des Academiesdes sciences de Montpellier, de Beziers,de Lyon, Marseille, Dijon, Nismes,Toulouse et Bordeau &c.
mr Franklin.
 
Addressed: A Monsieur / Monsieur Le Docteur Franklin, des / Academies de philadelphie, de Londres, de Paris &c. / a passi / par Paris.
